Title: From Thomas Jefferson to William Read, 23 February 1806
From: Jefferson, Thomas
To: Read, William


                        
                            Washington Feb. 23. 06. 
                        
                        Th: Jefferson presents his thanks to dr Read for the curious fossil teeth he has been so kind as to
                            forward to him & which have been safely recieved. he will immediately send them to the Philosophical society at
                            Philadelphia, which is the best disposition he can make of them for obtaining satisfactory enquiry into their character
                            & origin. he prays dr Read to accept his salutations & assurances of respect.
                    